COURT OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                      FORT
WORTH
 
 
                                           NO.
2-07-349-CR
 
 
TOMMY JEROLD HUTCHINGS, JR.                                        APPELLANT
 
                                                      V.
 
THE STATE OF TEXAS                                                                 STATE
 
                                                  ------------
 
         FROM
CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
 
                                                  ------------
 
                                  MEMORANDUM
OPINION[1]
 
                                                  ------------




Tommy Jerold Hutchings, Jr. appeals his conviction for
possession of methamphetamineCone gram or more
but less than four grams.  Hutchings=s court‑appointed
appellate counsel has filed a motion to withdraw as counsel and a brief in
support of that motion.  In his motion,
counsel avers that he has conducted a professional evaluation of the record
and, after a thorough review of the applicable law, has reached the conclusion
that there are no arguable grounds to be advanced to support an appeal of this
cause and that the appeal is frivolous. 
Counsel=s brief and motion meet the requirements
of Anders by presenting a professional evaluation of the record
demonstrating why there are no reversible grounds on appeal and referencing any
grounds that might arguably support the appeal.  See Anders v. California, 386 U.S. 738,
741, 87 S. Ct. 1396, 1400 (1967); Mays v. State, 904 S.W.2d 920, 922B23 (Tex. App.CFort Worth 1995,
no pet.).  Hutchings was given the
opportunity to file a pro se brief on his own behalf, but he chose not to do
so.
In our duties as a reviewing court, we must conduct an
independent evaluation of the record to determine whether counsel is correct in
determining that the appeal is frivolous. 
See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.
1991); Mays, 904 S.W.2d at 923. 
Only then may we grant counsel=s motion to
withdraw.  See Penson v. Ohio, 488
U.S. 75, 82B83, 109 S. Ct. 346, 351 (1988).




We have carefully reviewed the appellate record and counsel=s brief.  We agree that the appeal is wholly frivolous
and without merit.  We find nothing in
the record that might arguably support the appeal.  See Bledsoe v. State, 178 S.W.3d 824, 827
(Tex. Crim. App. 2005). Therefore, we grant the motion to withdraw filed by
Hutchings=s appellate counsel and affirm the trial
court=s judgment.
 
PER CURIAM
PANEL: 
HOLMAN, GARDNER, and WALKER, JJ.
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED: 
October 16, 2008




[1]See Tex.
R. App. P. 47.4.